 1 Robert S. Arns, State Bar No. 65071
   Jonathan E. Davis, State Bar No. 191346
 2 Kevin M. Osborne, State Bar No. 261367
   Julie C. Erickson, State Bar No. 293111
 3 Shounak S. Dharap, State Bar No. 311557
   THE ARNS LAW FIRM
 4 515 Folsom Street, 3rd Floor
   San Francisco, CA 94105
 5 Tel: (415) 495-7800
   Fax: (415) 495-7888
 6
   Attorneys for Plaintiffs
 7
                                 UNITED STATES DISTRICT COURT
 8                            NORTHERN DISTRICT OF CALIFORNIA
 9
   CRAIG MASON, Individually and on Behalf       Case No. 19-cv-01062-DMR
10 of All Other Similarly Situated Persons,
                                                 [Case Assigned to the Hon. Magistrate Donna
11                                               M. Ryu, Courtroom 4 –3rd Floor, Oakland]
                  Plaintiffs,
12 vs.                                           FIRST AMENDED CLASS ACTION
                                                 COMPLAINT FOR DAMAGES
13                                               [F.R.C.P. 23]
   ASHBRITT, INC.; TETRA TECH, INC.; and
14 DOES 1 through 100, inclusive,                DEMAND FOR JURY TRIAL

15
                  Defendants.
16

17

18

19
20

21

22

23

24

25

26
27

28

                                CLASS ACTION COMPLAINT FOR DAMAGES
 1          Plaintiffs CRAIG MASON, on behalf of himself and all others similarly situated,

 2 (collectively “Plaintiffs”) bring this action against Defendants ASHBRITT, INC. (“AshBritt”) and

 3 TETRA TECH, INC. (“Tetra Tech”) (collectively “Defendants”), and allege, upon information and

 4 belief, except as to their own actions, the investigation of their counsel, and the facts that are a matter

 5 of public record, as follows:

 6          1.      As alleged herein, Plaintiffs are property owners and residents of the areas of

 7 Northern California affected by the wildfires of October 2017. Plaintiffs suffered harm to real

 8 property and misappropriation of personal property by Defendants, AshBritt and Defendant Tetra

 9 Tech, who were responsible for testing and removing debris and contaminated soil from areas

10 affected by the fires.

11          2.      During the course of debris removal, Defendants performed, oversaw, or directed the

12 removal of excessive amounts of soil, structures, vegetation, or other land or materials, all of which

13 were unaffected and uncontaminated by the wildfires. Defendants directed work that caused damage

14 to or destroyed sidewalks, driveways, wells, and septic tanks. Defendants falsely reported to the

15 government agencies involved in the cleanup and the owners of the affected properties that land had

16 been cleaned and tests showed soils were uncontaminated when, in fact, contaminated soil, debris,

17 and materials remained, requiring further testing and cleanup. Defendants did this as a part of a

18 conspiracy, for which the United States government paid between $200 and $300 per ton of debris

19 removed and paid an estimated five times more per property than any fie cleanup in state history.
20          3.      Defendants AshBritt and Tetra Tech directed workers under their control to commit

21 such fraud on the United States government for the purpose of increasing their respective profits.

22          4.      Plaintiffs seek actual or compensatory damages, restitution, equitable relief, costs

23 and expenses of litigation, including attorneys’ fees, and all additional and further relief that may be

24 available and that the Court may deem appropriate and just under all of the circumstances,

25 individually and on behalf of a proposed class defined below (“the Class”).

26                                     JURISDICTION AND VENUE
27          5.      This Court has federal question jurisdiction over this action pursuant to 28 U.S.C. §

28 1331 and 18 U.S.C. § 1964(c).
                                                         1
                    CLASS ACTION COMPLAINT FOR DAMAGES AND DECLARATORY RELIEF
 1          6.      This Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over

 2 Plaintiffs’ California UCL and common law claims because the claims originate from a common

 3 nucleus of operative facts.

 4          7.      Venue is proper in this Court pursuant to 28 U.S.C. 1391(b)(2) because, inter alia, a

 5 substantial portion of the acts and omissions giving rise to Plaintiffs’ claims occurred in this judicial

 6 district, and under 28 U.S.C. § 1391(c)(2), because Defendants are subject to personal jurisdiction

 7 in this state and in this judicial district, such that Defendants are deemed to reside in this state and

 8 in this judicial district.

 9                                                PARTIES

10          Plaintiffs

11          8.      Plaintiff Craig Mason is a resident of the State of California. During the class period,

12 Mr. Mason owned real property in Sonoma County on which Defendants performed cleanup

13 services relating to the Northern California Fires. During the cleanup, Defendants removed

14 excessive amounts of soil, structures, vegetation, or other land or materials from Mr. Mason’s

15 property, resulting in damage to real property, loss of personal property, and annoyance and

16 discomfort.

17          Defendants

18          9.      Defendant AshBritt is a Florida corporation with its principal place of business

19 located at 565 E Hillsboro Blvd. in Deerfield Beach, Florida and maintains substantial ongoing
20 business operations in California. AshBritt is in the business of debris removal and disaster-related

21 general contracting. AshBritt contracted with the United States Army Corps of Engineers (“the

22 Army Corps of Engineers”) to enter onto private properties affected by the Northern California

23 Wildfires to demolish structures and objects damaged by fire, excavate contaminated soil, clear land,

24 and remove or haul debris.

25          10.     Defendant Tetra Tech is a California corporation with its principal place of business

26 located at 3475 East Foothill Boulevard in Pasadena, California and maintains substantial ongoing
27 business operations in California. Tetra Tech is in the business of consulting, engineering, program

28
                                                        2
                                  CLASS ACTION COMPLAINT FOR DAMAGES
 1 management, and construction management. Tetra Tech was contracted to monitor, supervise,

 2 inspect, and direct the work of AshBritt and its subcontractors working on the subject properties.

 3                                 CLASS ACTION ALLEGATIONS

 4          11.    Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

 5 of Civil Procedure, on behalf of themselves and the following Class:

 6          All owners of real property in Sonoma, Lake, Mendocino, and Napa Counties on
            whose land Defendants performed cleanup work in relation to 2017 Northern
 7          California wildfire damage from October 2017 to the present. Excluded from this
            Class are Defendants and the Judge to whom this case is assigned.
 8 Plaintiffs reserve the right to amend this Class definition if discovery or further investigation

 9 demonstrates that the Class should be expanded or otherwise modified.

10          12.    Ascertainability of the Class. The specific members of the Class are identifiable
11 through investigation, Defendants’ records, and records in the possession of State of California and

12 County of Sonoma government agencies.

13          13.    Numerosity of the Class. The members of the Class are so numerous that joinder of
14 all members would be impracticable. The precise number of members of the Class and their

15 addresses are presently unknown to Plaintiffs but is presumed to be in the thousands. The precise

16 number of persons in the Class and their identities and addresses may be ascertained from

17 investigation, Defendants’ records, and records in the possession of State of California and County

18 of Sonoma government agencies. If deemed necessary by the Court, members of the Class may be

19 notified of the pendency of this action by mail, supplemented by published notice.
20          14.    Existence of Predominance of Common Questions of Fact and Law. There are
21 questions of law and fact common to the members of the Class that predominate over any questions

22 affecting only individual members, including:

23          a.     Whether Defendants were united in an enterprise that conducted a pattern of
24                 racketeering acts;
25          b.     Whether Defendants established policies and engaged in uniform acts that resulted
26                 in over-excavation of Plaintiffs’ soil, destruction of Plaintiffs’ property, and failure
27                 to remove contaminated material from Plaintiffs’ land;
28
                                                       3
                                 CLASS ACTION COMPLAINT FOR DAMAGES
 1          c.      Whether Defendants trespassed onto Plaintiffs’ real property, thereby causing

 2                  damage to land;

 3          d.      Whether Defendants interfered with the possessory rights of Plaintiffs’ personal

 4                  property,

 5          e.      Whether Defendants’ conduct violated Business and Professions Code §§ 17200, et

 6                  seq.;

 7          f.      Whether Defendants’ conduct otherwise violated California law;

 8          g.      Whether Defendants are jointly or severally liable or otherwise legally responsible

 9                  for violations alleged herein under an agency or other theory; and

10          h.      Whether, as a result of Defendants’ misconduct, Plaintiffs are entitled to damages,

11                  restitution, equitable relief or other damages and relief, and, if so, the amount and

12                  nature of such relief.

13          15.     Typicality. The named Plaintiffs’ claims are typical of the claims of the members of

14 the Class. The named Plaintiffs have no interests antagonistic to those of the Class and are not

15 subject to any unique defenses.

16          16.     Adequacy. The named Plaintiffs will fairly and adequately protect the interests of

17 all members of the Class and have retained attorneys experienced in class action and complex

18 litigation.

19          17.     Superiority. A class action is superior to all other available methods for the fair and
20 efficient adjudication of this controversy for, inter alia, the following reasons:

21          a.      It is economically impractical for members of the Class to prosecute individual

22                  actions;

23          b.      The Class is readily definable;

24          c.      Prosecution as a class action will eliminate the possibility of repetitious litigation;

25                  and

26          d.      A class action will enable claims to be handled in an orderly and expeditious manner,
27                  will save time and expense, and will ensure uniformity of decisions.

28          18.     Plaintiffs do not anticipate any difficulty in the management of this litigation.
                                                        4
                                  CLASS ACTION COMPLAINT FOR DAMAGES
 1                                    FACTUAL ALLEGATIONS

 2          2017 North Bay Wildfire and Preparations for Debris Removal

 3          19.    In October 2017, a series of wildfires ignited and spread across Northern California,

 4 causing extensive damage throughout Sonoma, Napa, Mendocino, Lake, and other Counties (“the

 5 2017 North Bay Wildfires”). The fires claimed the lives of 43 individuals, injured others, burned

 6 over 245,000 acres, and destroyed over 14,700 homes.

 7          20.    On October 10, 2017, the President of the United States declared the 2017 North Bay

 8 Wildfires a major disaster and ordered federal aid to supplement recovery efforts in areas affected

 9 by the fires. The Federal Emergency Management Agency (“FEMA”) was responsible for

10 coordinating these efforts.

11          21.    Under the auspices of FEMA, the Army Corps of Engineers oversaw and coordinated

12 contractors’ clean up and debris removal work as a part of the recovery efforts following the 2017

13 North Bay Wildfires (“the Cleanup Project”).

14          22.    Around October 2017, the Army Corps of Engineers contracted with Defendant

15 AshBritt to manage the Cleanup Project. AshBritt, a Florida company, entered into California for

16 the purpose of managing the Cleanup Project.

17          23.    Generally, the terms of the Army Corps of Engineers contract with AshBritt required

18 AshBritt to perform initial site reconnaissance and individual site assessments; monitor air quality

19 and prevent storm water pollution; segregate ash, metals, and concrete for transport to appropriate
20 disposal or recycling facilities; finish surfaces and remove topsoil; remove trees; and test soil for

21 contamination. Specifically, the contract required AshBritt perform the following:

22

23

24

25

26
27

28
                                                      5
                                 CLASS ACTION COMPLAINT FOR DAMAGES
 1

 2

 3

 4

 5

 6

 7

 8

 9
            24.     Also in October 2017, Tetra Tech was contracted to collect and test soil, among other
10
     things, on all properties where AshBritt and its debris removal subcontractors performed work.
11
            25.     Over the course of the months following the beginning of the Cleanup Project,
12
     Defendants were awarded several additional contracts to continue performing work on the Cleanup
13
     Project. Each additional contract included the same terms and requirements described above.
14
            Excessive Excavation & Removal
15
            26.     As indicated above, the Army Corps of Engineers contract required the removal of
16
     three to six inches of contaminated soil from the surface of Plaintiffs’ properties. Defendants were
17
     then required to sample and analyze the remaining soil surface for additional contamination. If the
18
     contamination levels were higher than the California Human Health Screening Levels set by the
19
     Office of Health Hazard Assessment,1 Defendants were required to remove small layers of soil (one
20
     and one-half to three inches at a time) and re-sample until the remaining soil met the safety threshold.
21
            27.     AshBritt and Tetra Tech instructed or knowingly permitted subcontractors to
22
     excavate more than six inches, and in many cases, several feet of soil in locations where no soil had
23
     been tested for contamination. Plaintiffs allege that Defendants routinely removed excessive
24
     amounts of soil, up to six feet in depth at a time, far more than was necessary to dispose of
25
     contaminants, without performing sampling to determine whether the soil was contaminated.
26
27
    “Soil- and Soil-Gas Screening Numbers (California Human Health Screening Levels or
     1

28 CHHSLs),” available at https://oehha.ca.gov/chhsltable (last visited January 30, 2019).
                                                         6
                                   CLASS ACTION COMPLAINT FOR DAMAGES
 1          28.     On August 22, 2018, the Director of the California Governor’s Office of Emergency

 2 Services (“Cal OES”) sent a letter to the Army Corps of Engineers (referred to in the letter as

 3 “USACE”). The letter informed the Army Corps of Engineers that Cal OES discovered

 4 “unacceptable” work performed as a part of the cleanup effort, including over-excavation,

 5 destruction of private property, and false reports of uncontaminated soil.

 6          After extensive on-site inspections, the issues we have discovered thus far include,
            but are not limited to, obvious over-scraping of properties, severe damage to
 7          driveway and sidewalks, and damage to wells and septic tanks. Additionally, more
            than a dozen sites that were deemed cleared by USACE have recently been
 8          discovered to contain contaminated ash and fire debris.
 9          […]
10          USACE’s contractors caused substantial damage to many survivors’ properties
            resulting in revictimization of the affected wildfire survivors. […] it is clear that
11          USACE’s lack of oversight allowed its contractors to take far more soil than was
            necessary on hundreds of lots. Given these subcontractors were paid per ton of soil
12          removed, it is probable this over-excavation was an intentional effort to capitalize on
            this tragedy by defrauding the government.
13

14          29.     The Army Corps of Engineers compensated AshBritt between $200 and $300 per ton

15 for the removal of debris, including excavated soil and cut down trees, and transportation of the

16 debris to a disposal site. Because AshBritt’s compensation for excavation was based on the weight

17 of the soil removed, it oversaw and directed the over-excavation of Plaintiffs’ land, with no

18 consideration for contamination levels or the need to remove material and debris, in order to increase

19 the weight of loads and, consequently, its profits.
20          30.     Both AshBritt and Tetra Tech personnel were personally involved in overseeing

21 work performed on each property involved in the Cleanup Project. An AshBritt project manager and

22 a Tetra Tech monitor were present at each location on a daily basis. These personnel instructed

23 subcontractors to over-excavate properties where proper testing had not been conducted. AshBritt

24 and Tetra Tech directed or knowingly permitted subcontractors’ over-excavation in furtherance of

25 the common purpose of increasing profits at the expense of the United States government and to the

26 detriment of Plaintiffs.
27          31.     AshBritt and Tetra Tech informed State and Federal agencies that properties had

28 been cleaned and soil samples showed soil was uncontaminated when either no testing for
                                                         7
                                  CLASS ACTION COMPLAINT FOR DAMAGES
 1 contamination had occurred on the properties or results of testing for contamination were falsified.

 2 AshBritt and Tetra Tech made false statements to these agencies regarding contamination sampling

 3 in furtherance of the common purpose of increasing profits at the expense of the United States

 4 government and to the detriment of Plaintiffs.

 5          32.       The Army Corps of Engineers contract allowed the removal of trees on private

 6 property only when the trees prohibited the debris removal crews from performing their work or if

 7 the trees posed a threat to the debris removal crews. Plaintiffs allege that Defendants routinely

 8 removed trees that did not fit the criteria for removal in furtherance of the common purpose of

 9 increasing profits at the expense of the United States government and to the detriment of Plaintiffs.

10          33.       As a result, Plaintiffs were deprived of the uncontaminated soil on their land and

11 incurred and will continue to incur significant costs to backfill trenches left by Defendants’

12 excessive excavation. Similarly, Plaintiffs were deprived of trees and vegetation on their property

13 and incurred and will continue to incur significant loss associated with the unnecessary removal of

14 trees from their properties. In many instances, Plaintiffs were told their properties had been found

15 cleaned and no contaminated soil remained when, in fact, contaminated soil remained on their

16 properties. In some cases, new soil has been backfilled on top of contaminated soil and property

17 owners must re-excavate their land to remove these contaminants.

18          The Cleanup Enterprise

19          34.       Over the past four years, Defendants AshBritt and Tetra Tech have worked closely
20 on debris cleanup sites after natural disasters around the country.

21          35.       On information and belief, this enterprise has been ongoing since at least 2015.

22                •   In 2015, AshBritt contracted with Tetra Tech to perform monitoring and oversee

23                    debris cleanup in Texas after a period of severe storms, tornadoes, and flooding.

24                •   In 2015, the State of Connecticut designated AshBritt and Tetra Tech as the sole

25                    contractors for disaster debris management and monitoring of debris management,

26                    respectively.
27                •   In 2016, AshBritt contracted with Tetra Tech to perform monitoring and oversee

28                    debris cleanup in Texas after severe storms.
                                                        8
                                      CLASS ACTION COMPLAINT FOR DAMAGES
 1                •   In 2017, AshBritt contracted with Tetra Tech to perform monitoring and oversee

 2                    debris cleanup in Florida after devastation from Hurricane Irma.

 3                •   In 2017, AshBritt and Tetra Tech jointly worked on debris cleanup, as described

 4                    herein, in California after the 2017 North Bay Wildfires.

 5                •   In 2018, AshBritt contracted with Tetra Tech to perform monitoring and oversee

 6                    debris cleanup in Illinois after a period of severe tornadoes.

 7          36.       In each instance, AshBritt engaged subcontractors for debris removal and oversaw

 8 and directed their work and Tetra Tech monitored the debris removal.

 9          37.       As detailed below, pursuant to 18 U.S.C. §1961(4), Ashbritt and Tetra Tech formed

10 an association in fact enterprise. Each entity bid on government contracts for debris removal and

11 worked together to increase profits through false and fraudulent statements. The fundamental goal

12 of the enterprise was to maximize the profits of AshBritt and Tetra Tech by over-excavating on

13 subject properties and unnecessarily removing non-debris material without testing for

14 contamination. To achieve this goal, Defendants’ submitted false attestations and statements to the

15 Army Corps of Engineers certifying that they had removed necessary amounts of debris and soil

16 from subject properties only after proper contamination testing.

17          38.       AshBritt also instructed or knowingly permitted subcontractors to remove trees that

18 did not prevent debris removal crews from performing their work and did not pose a threat to debris

19 removal crew safety.
20          39.       Ashbritt and Tetra Tech knew that the Army Corps of Engineers was compensating

21 them for excavation based on debris weight, knew that they were only permitted to remove up to

22 six inches of soil without testing for contamination, and knew that they were permitted to remove

23 trees only when they prevented work from completion or posed a threat to the safety of debris

24 removal crews.

25          40.       Defendants communicated with each other via daily mail and e-mail correspondence

26 in furtherance of their scheme to increase profits by over-excavating soil, needlessly removing
27 debris, overseeing the destruction of Plaintiffs’ property, and falsely claiming test results from

28 contaminated properties showed the properties were clean.
                                                          9
                                    CLASS ACTION COMPLAINT FOR DAMAGES
 1          Fraud on the United States Government

 2          41.     Defendants knowingly submitted false and fraudulent reports to the United States

 3 government for the purpose of increasing their profits.

 4          42.     Between October 2017 and the present, Defendants generated, collected, maintained,

 5 and submitted to government agencies reports that included numerous false representations. Such

 6 reports included daily work logs, monitor logs, job tickets, testing results and other records

 7 indicating that either crews had removed appropriate levels of soil and debris based on testing or

 8 that proper testing for contamination was completed and showed the soil was uncontaminated when

 9 it was not.

10          43.     On information and belief, these reports were sent on a daily basis, beginning in

11 October 2017, for the duration of the 2017 North Bay Wildfires project. 2

12          44.     Additionally, Defendants have represented to the United States government that,

13 only contaminated soil and debris had been removed from each property. In reality, a substantial

14 portion of the soil and debris that Defendants removed was composed of untested or uncontaminated

15 soil and trees that did not meet the criteria for disposal.

16          45.     Defendants’ false and fraudulent representations were submitted to the United States

17 government via mail, e-mail, and the online load ticket system.

18          Harm to Plaintiffs

19          46.     As a direct result of Defendants’ excessive excavation, Plaintiffs incurred significant
20 costs to backfill their land. They have incurred and will continue to incur costs relating to backfilling

21 land, repairing damaged sidewalks, repairing damaged driveways, repairing damaged water lines,

22 repairing damaged septic tanks, retesting soil for contamination, removing contaminated soil, and

23 in some cases re-excavating land to remove contaminated soil that remains underneath backfill.

24          47.     Plaintiffs will spend thousands of dollars for further debris removal and backfill

25 services performed by private contractors where their properties were over-excavated. The cost to

26 date of backfilling over-excavated land and removing additional debris is approximately $8,500 per
27   2
     Plaintiffs anticipate the discovery of additional details regarding the precise dates and contents of
28 the reports.
                                                       10
                                  CLASS ACTION COMPLAINT FOR DAMAGES
 1 property. This does not include costs Plaintiffs have incurred in relation to inspecting or repairing

 2 septic tanks, replacing damaged or destroyed sidewalks or driveways, or testing soil for

 3 contamination and remediation.

 4                                      FEDERAL LAW CLAIMS

 5                                     FIRST CAUSE OF ACTION
       RACKETEERING INFLUENCED AND CORRUPT ORGANIZATIONS ACT (RICO)
 6
        Conducting the Affairs of the Enterprise Through a Pattern of Racketeering Activity
 7                                 (Violation of 18 USC § 1962(c))

 8          48.     Plaintiffs reallege and incorporate by reference the allegations above as if fully set

 9 forth herein.

10          49.     From 2015 up to and including the date of the filing of this complaint, AshBritt and

11 Tetra tech did unlawfully, knowingly, and intentionally conduct and participate, directly and

12 indirectly, in the conduct, management, and operation of the affairs of the aforementioned

13 Enterprise, which was engaged in, and the activities of which affected, interstate commerce, through

14 a pattern of racketeering activity consisting of numerous acts of racketeering indictable under 18

15 U.S.C. §§ 1341 (mail fraud) and 1343 (wire fraud).

16          Existence and Conduct of the Enterprise

17          50.     From 2015 up to and including the date of filing this complaint, Defendants

18 collectively have constituted an “enterprise,” as that term is defined in 18 U.S.C. § 1961, that is, a

19 group of entities and individuals associated in fact, which was engaged in, and the activities of which
20 affected interstate commerce.

21          51.     The Enterprise has functioned as a continuing unit for at least three years to achieve

22 shared goals through unlawful means including submitting false and fraudulent reports and

23 attestations to the United States government. These false reports represented that Defendants had

24 properly tested soil on subject properties for contamination and removed only the amount of soil

25 and debris necessary to remove contaminated debris from those properties. In reality, Defendants

26 did not conduct the necessary soil contamination testing and routinely removed far more soil and
27 materials from the subject properties than was permitted under the contract between AshBritt and

28 the Army Corps of Engineers.
                                                      11
                                  CLASS ACTION COMPLAINT FOR DAMAGES
 1          52.       The formation, existence, and actions of the Enterprise were essential to the success

 2 of Defendants’ conspiracy to defraud the United States Government.

 3          53.       The Enterprise is an ongoing organization whose constituent elements function as a

 4 continuing unit in maximizing the profits of its constituent members in disaster cleanup projects by

 5 jointly engaging in debris removal and monitoring work through which Defendants excavate far

 6 more debris than is permitted without the appropriate environmental testing. The Enterprise actively

 7 continues to disguise the nature of Defendants’ wrongdoing and conceal Defendants’ participation

 8 in the conduct of the Enterprise in order to minimize their exposure to criminal and civil penalties

 9 and damages.

10          54.       On information and belief, by frequent and continuous communications among and

11 coordinated activities of Defendants and their agents that continue to the present day, Defendants

12 and others continue to constitute an association-in-fact enterprise as defined in 8 U.S.C. § 1961.

13          Pattern of Racketeering Activity

14          55.       From 2015 and continuing until the time of filing of this complaint, Defendants

15 intentionally devised and intended to devise a scheme and artifice to defraud and obtain money from

16 the United States Government by means of materially false and fraudulent statements, knowing that

17 the statements were false when made.

18                •   In 2015, AshBritt contracted with Tetra Tech to perform monitoring and oversee

19                    debris cleanup in Texas after a period of severe storms, tornadoes, and flooding.
20                •   In 2015, the State of Connecticut designated AshBritt and Tetra Tech as the sole

21                    contractors for disaster debris management and monitoring of debris management,

22                    respectively.

23                •   In 2016, AshBritt contracted with Tetra Tech to perform monitoring and oversee

24                    debris cleanup in Texas after severe storms.

25                •   In 2017, AshBritt contracted with Tetra Tech to perform monitoring and oversee

26                    debris cleanup in Florida after devastation from Hurricane Irma.
27                •   In 2017, AshBritt and Tetra Tech jointly worked on debris cleanup, as described

28                    herein, in California after the 2017 North Bay Wildfires.
                                                        12
                                      CLASS ACTION COMPLAINT FOR DAMAGES
 1                •   In 2018, AshBritt contracted with Tetra Tech to perform monitoring and oversee

 2                    debris cleanup in Illinois after a period of severe tornadoes.

 3          56.       It was part of said scheme and artifice that Defendants would and did fail to conduct

 4 soil contamination testing pursuant to their contractual obligations for properties on which they

 5 performed work during the 2017 North Bay Wildfire project.

 6          57.       It was further part of said scheme and artifice that Defendants would and did

 7 routinely excavate and remove large amounts of uncontaminated or untested soil and debris from

 8 subject properties on which they performed work during the 2017 North Bay Wildfire project.

 9          58.       It was further part of said scheme and artifice that Defendants would and did submit

10 false and fraudulent statements to the United States Government that misrepresented Defendants’

11 compliance with their contractual obligations in relation to the 2017 North Bay Wildfire project.

12 Specifically, Defendants represented to the government that they had removed far more

13 contaminated soil from subject properties than they actually had, and as a result, Defendants

14 received more money from the government.

15          59.       For the purpose of executing and attempting to execute the scheme and artifice

16 described herein, and in violation of in violation of 18 U.S.C. § 1341, Defendants knowingly placed

17 and caused to be placed in a post office or authorized depository for mail to be sent and delivered

18 by the United States Postal Service; took and received; and knowingly caused to be delivered by

19 mail matters and things, that included, but are not limited to:
20          •     Reports and attestations from subcontractors to AshBritt falsely overstating the weight

21                of contaminated soil removed from subject properties;

22          •     Reports and attestations from Tetra Tech to AshBritt falsely confirming that AshBritt

23                subcontractors had removed only contaminated soil from subject properties;

24          •     Reports from AshBritt to the Army Corps of Engineers and FEMA falsely overstating

25                the weight of contaminated soil removed from subject properties and fraudulently

26                representing that Defendants had removed only contaminated soil from subject
27                properties.

28
                                                         13
                                    CLASS ACTION COMPLAINT FOR DAMAGES
 1          •     Reports and attestations from AshBritt and Tetra Tech falsely claiming that soil samples

 2                demonstrated soil was clean and free of contamination when the soil at the subject

 3                properties remained contaminated; and

 4          •     Documents and communications between Defendants discussing the role each

 5                Defendant would play in the Cleanup Enterprise’s scheme to defraud the United States

 6                government.

 7          60.      For the purposes of executing and attempting to execute that scheme and artifice,

 8 Defendants would and did knowingly transmit and cause to be transmitted in interstate commerce

 9 by means of wire, radio, and television communication writings, signs, signals, pictures and sounds

10 (collectively “transmissions”) in violation of 18 U.S.C. § 1343, including, but not limited to, the

11 transmissions set forth above. These communications were transmitted, on a daily basis, to a number

12 of servers that were the servers of both the United States government and Defendants located outside

13 of California, including, but not limited to, the District of Columbia, Oregon, Virginia, and

14 Washington.

15          61.      As a direct and proximate cause of Defendants’ scheme, Plaintiffs suffered actual,

16 measurable, concrete damages. Defendants’ acts in furtherance of the scheme described herein left

17 Plaintiff’s land over-excavated, damaged, and contaminated. Plaintiffs were required to spend

18 thousands of dollars hiring contractors to backfill soil. Vegetation on Plaintiffs’ property was

19 needlessly cleared from Plaintiffs’ land. Objects on Plaintiffs’ property were needlessly damaged or
20 destroyed, including sidewalks, driveways, septic tanks, and wells. And in some cases Plaintiffs’

21 property was declared clean and free of debris when in fact contaminated soil and debris remained

22 on the soil surface or buried under backfill.

23                                     SECOND CAUSE OF ACTION
       RACKETEERING INFLUENCED AND CORRUPT ORGANIZATIONS ACT (RICO)
24
       Conspiracy to Conduct the Affairs of the Enterprise Through a Pattern of Racketeering
25                                            Activity
                                 (Violation of 18 USC §§ 1962(d))
26
            62.      Plaintiffs reallege and incorporate by reference the allegations above as if fully set
27
     forth herein.
28
                                                       14
                                   CLASS ACTION COMPLAINT FOR DAMAGES
 1          63.     In carrying out the above described pattern of racketeering, AshBritt conspired with

 2 Tetra Tech, who agreed with the objectives of the scheme and agreed to assist in carrying them out.

 3          64.     From 2015 up to and including the date of the filing of this complaint, Defendants

 4 did unlawfully, knowingly, and intentionally combine, conspire, confederate, and agree together to

 5 conduct and participate, directly and indirectly, in the conduct of the affairs of the aforementioned

 6 Enterprise, which was engaged in, and the activities of which affected, interstate commerce, through

 7 a pattern of racketeering activity consisting of numerous acts of racketeering indictable under

 8 U.S.C. §§ 1341 (mail fraud) and 1343 (wire fraud).

 9          65.     Therefore, AshBritt and Tetra Tech conspired to violate 18 U.S.C. §1962(c) by

10 agreeing to the commission of a pattern of racketeering activity through the association-in-fact

11 enterprise, in violation of 18 U.S.C. §1962(d).

12          66.     Ash is jointly and severally liable for all damages to Plaintiffs, which, again, were

13 directly and proximately caused by Defendants’ scheme. Plaintiffs, as a consequence, suffered

14 actual, measurable, concrete damages. Defendants’ acts in furtherance of the scheme described

15 herein left Plaintiff’s land over-excavated, damaged, and in some cases contaminated. Plaintiffs

16 were required to spend thousands of dollars hiring contractors to backfill soil. Vegetation on

17 Plaintiffs’ property was needlessly cleared from Plaintiffs’ land. Objects on Plaintiffs’ property was

18 needlessly damaged or destroyed, including sidewalks, driveways, septic tanks, and wells. And in

19 some cases Plaintiffs’ property was declared clean and free of debris when in fact contaminated soil
20 and debris remained buried under backfill.

21          Existence and Conduct of the Enterprise

22          67.     Each Defendants agreed that at least two acts of racketeering activity would be

23 committed by a member of the conspiracy in furtherance of the conduct of the Enterprise. It was

24 part of the conspiracy that Defendants would commit numerous acts of racketeering activity in the

25 conduct of the affairs of the Enterprise, including, but not limited to, acts of racketeering set forth

26 above.
27 //

28 //
                                                      15
                                  CLASS ACTION COMPLAINT FOR DAMAGES
 1                               CALIFORNIA STATE LAW CLAIMS

 2          68.    With regard to the following claims for violations of California State law, the true

 3 names and capacities of DOES 1 through 100, inclusive, are unknown to Plaintiffs who sue such

 4 Defendants by use of such fictitious names. Plaintiffs will amend this complaint to add the true

 5 names when they are ascertained. Plaintiffs are informed and believe and thereon allege that each

 6 of the fictitiously named Defendants is legally responsible for the occurrences herein alleged, and

 7 that Plaintiffs’ damages as herein alleged were proximately caused by their conduct.

 8          69.    With regard to the following claims for violations of California State law, and on

 9 information and belief, at all times herein mentioned, each Defendant was the agent, partner, joint

10 venturer, representative, or employee of the remaining Defendants, and was acting within the course

11 and scope of such agency, partnership, joint venture, or employment. Furthermore, in engaging in

12 the conduct described below, the Defendants were all acting with the express or implied knowledge,

13 consent, authorization, approval, or ratification of their co-Defendants.

14                                    THIRD CAUSE OF ACTION
                        UNLAWFUL, FRADULENT BUSINESS PRACTICES
15
                             (Bus. & Prof. Code §§ 17200, et seq.)
16          70.    Plaintiffs reallege and incorporate the above allegations by reference as if set forth
17 fully herein.

18          71.    Business & Professions Code §§ 17200 et seq. prohibits acts of “unfair competition,”
19 which is defined by Business & Professions Code § 17200 as including “any unlawful, unfair or
20 fraudulent business act or practice.” Defendants’ conduct, as described above, constitutes unlawful,

21 unfair, or fraudulent business acts and practices.

22          72.    Defendants have violated and continue to violate Business & Professions Code §
23 17200’s prohibition against engaging in “unlawful” business acts or practices by, inter alia:

24          a.     Violating 18 U.S.C. § 1962, as set forth above;
25          b.     Violating 18 U.S.C. §§ 1341, 1343, and 1952, as set forth above;
26          c.     Committing trespass, as set forth below;
27          d.     Committing conversion, as set for the below; and
28
                                                        16
                                 CLASS ACTION COMPLAINT FOR DAMAGES
 1           e.      Committing trespass to chattels, as set for the below.

 2           73.     Defendants’ conduct does not benefit competition. Indeed, the injury to Plaintiffs as

 3 a result of Defendants’ conduct is substantial and far greater than any alleged countervailing benefit.

 4           74.     Plaintiffs could not have reasonably avoided the injury each of them suffered.

 5           75.     The gravity of the consequences of Defendants’ conduct as described above

 6 outweighs any justification, motive or reason therefore, is immoral, unethical, oppressive,

 7 unscrupulous, and is contrary to the public welfare since it transgresses civil statutes of the State of

 8 California designed to protect workers from exploitation.

 9           76.     At all relevant times, Defendants exceeded their right of entry onto Plaintiffs’

10 properties.

11           77.     Plaintiffs have suffered injury in fact and lost money or property as a result of

12 Defendants’ unlawful business acts and practices through the wrongful taking of excessive soil from

13 Plaintiffs’ properties.

14           78.     By and through its unlawful business practices and acts described herein, Defendants

15 have obtained valuable property from Plaintiffs and have deprived Plaintiffs of valuable property,

16 all to their detriment.

17           79.     As a result of Defendants’ violations of the Business and Professions Code § 17200,

18 Plaintiffs seek an order of this Court enjoining Defendants’ continued violations. Plaintiffs also seek

19 an order for restitution, disgorgement, and all other relief allowed under the UCL, including interest
20 and attorneys’ fees pursuant to, inter alia, Cal. Code of Civ. Proc. § 1021.5.

21                                    FOURTH CAUSE OF ACTION
                                                 TRESPASS
22
             80.     Plaintiffs reallege and incorporate the above allegations by reference as if set forth
23
     fully herein.
24
             81.     Plaintiffs owned the subject properties.
25
             82.     Plaintiffs permitted Defendants to enter onto the subject properties for the purpose
26
     of removing debris, ash, and contaminated soil as outlined by Defendants’ contract with the Army
27

28
                                                       17
                                   CLASS ACTION COMPLAINT FOR DAMAGES
 1 Corps of Engineers. Defendants were not permitted to excavate uncontaminated or untested soil

 2 deeper than six inches or trees that posed no obstacle to access or hazard to worker safety.

 3           83.     Defendants entered onto Plaintiffs’ property and intentionally or negligently

 4 removed uncontaminated or untested soil deeper than six inches or trees that posed no obstacle to

 5 access or hazard to worker safety.

 6           84.     Plaintiffs did not give Defendants permission to enter onto their property to remove

 7 uncontaminated or untested soil or trees that posed no obstacle to access or hazard to worker safety

 8 and Defendants exceeded their permission to enter the property.

 9           85.     As a direct, proximate, and foreseeable result of Defendants’ unauthorized

10 excavation of uncontaminated or untested soil or trees that posed no obstacle to access or hazard to

11 worker safety, Plaintiffs suffered injury to their land and peaceful enjoyment of their property,

12 including the cost to backfill the removed soil.

13           86.     By the conduct described herein, Defendants have infringed upon Plaintiffs’ property

14 rights and caused injury to real property, annoyance, and discomfort. Plaintiffs seek an award of

15 restitution, disgorgement, injunctive relief, and all other relief allowed under California law.

16                                      FIFTH CAUSE OF ACTION
                                               CONVERSION
17
             87.     Plaintiffs reallege and incorporate the above allegations by reference as if set forth
18
     fully herein.
19
             88.     Plaintiffs owned the soil and trees upon their real property. Once said soil or trees
20
     were excavated or severed from the ground, they were transformed into personal property.
21
             89.     Defendants substantially interfered with Plaintiffs’ soil or trees by knowingly or
22
     intentionally taking possession of them and removing them from Plaintiffs’ land.
23
             90.     Plaintiffs permitted Defendants to remove contaminated soil and trees as outlined by
24
     Defendants’ contract with the Army Corps of Engineers. Defendants were not permitted to excavate
25
     uncontaminated or untested soil deeper than six inches or trees that posed no obstacle to access or
26
     hazard to worker safety.
27

28
                                                       18
                                   CLASS ACTION COMPLAINT FOR DAMAGES
 1           91.     Defendants knowingly or intentionally removed uncontaminated or untested soil

 2 deeper than six inches or trees that posed no obstacle to access or hazard to worker safety.

 3           92.     Plaintiffs did not give Defendants permission to remove uncontaminated or untested

 4 soil or trees that posed no obstacle to access or hazard to worker safety.

 5           93.     As a result of Defendants’ conduct, Plaintiff suffered a wrongful loss of soil or trees

 6 from their properties.

 7           94.     Defendants’ conduct was a substantial factor in causing Plaintiffs’ harm.

 8           95.     By the conduct described herein, Defendants have interfered with Plaintiffs’

 9 possessory rights wrongfully taken Plaintiffs’ personal property. Plaintiffs seek an award of

10 restitution, disgorgement, injunctive relief, and all other relief allowed under California law.

11                                      SIXTH CAUSE OF ACTION
                                        TRESPASS TO CHATTELS
12
             96.     Plaintiffs reallege and incorporate the above allegations by reference as if set forth
13
     fully herein.
14
             97.     Plaintiffs owned the soil and trees upon their real property. Once said soil and trees
15
     were excavated or severed from the ground, they were transformed into personal property.
16
             98.     Defendants intentionally interfered with Plaintiffs’ possession of soil and trees by
17
     knowingly or intentionally taking possession of them and removing them from Plaintiffs’ land.
18
             99.     Plaintiffs permitted Defendants to remove contaminated soil and trees as outlined by
19
     Defendants’ contract with the Army Corps of Engineers. Defendants were not permitted to excavate
20
     uncontaminated or untested soil deeper than six inches or trees that posed no obstacle to access or
21
     hazard to worker safety.
22
             100.    Defendants knowingly or intentionally removed uncontaminated or untested soil
23
     deeper than six inches or trees that posed no obstacle to access or hazard to worker safety.
24
             101.    Plaintiff did not give Defendants permission to remove uncontaminated or untested
25
     soil or trees that posed no obstacle to access or hazard to worker safety.
26
             102.    As a result of Defendants’ conduct, Plaintiff suffered a wrongful loss of soil or trees
27
     from their properties.
28
                                                        19
                                   CLASS ACTION COMPLAINT FOR DAMAGES
 1          103.   Defendants’ conduct was a substantial factor in causing Plaintiffs’ harm.

 2          104.   By the conduct described herein, Defendants have interfered with Plaintiffs’

 3 possessory rights wrongfully taken Plaintiffs’ personal property. Plaintiffs seek an award of

 4 restitution, disgorgement, injunctive relief, and all other relief allowed under California law.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      20
                                  CLASS ACTION COMPLAINT FOR DAMAGES
 1                                    PRAYER FOR RELIEF

 2      WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

 3 A.   An order certifying this case as a class action and appointing Plaintiff Craig Mason as class

 4      representatives and their counsel the Arns Law Firm to represent the Class;

 5 B.   For actual and compensatory damages according to proof pursuant to the Racketeering

 6      Influenced and Corrupt Organizations Act, Civil Code, common law, and all other applicable

 7      laws and regulations;

 8 C.   For liquidated damages to the extent permitted by law;

 9 D.   For an order enjoining Defendants from continuing to engage in the conduct described

10      herein;

11 E.   For restitution and disgorgement to the extent permitted by applicable law;

12 F.   For civil and statutory penalties available under applicable law;

13 G.   For pre-judgment and post-judgment interest;

14 H.   For an award of attorneys’ fees, costs and expenses as authorized by applicable law; and

15 I.   For such other and further relief as this Court may deem just and proper.

16                                        JURY DEMAND

17      Plaintiffs demand a trial by jury on all causes of action so triable.

18
                                               ______/s/ Kevin M. Osborne__________
19                                                   ROBERT S. ARNS
                                                     JONATHAN E. DAVIS
20                                                   KEVIN S. OSBORNE
                                                     JULIE C. ERICKSON
21                                                   SHOUNAK S. DHARAP
22                                                   THE ARNS LAW FIRM

23

24

25

26
27

28
                                                   21
                                CLASS ACTION COMPLAINT FOR DAMAGES
 1   Mason v. Ashbritt, Inc.. et al.
     United States District Court Northern District of California Case No. 19-cv-01Q62-DMR
2
                                                 CERTIFICATE OF SERVICE
3
                I, the undersigned, declare as follows;
4
                I am a citizen of the United States, over the age of 18 years and not a party to, nor interested in, the
5    above-entitled action. 1 am an employee of The Ams Law Firm, A Professional Corporation, and my business
     address is 515 Folsom Street, 3'^'' Floor, San Francisco, CA 94105
6
                On April 25, 2019, 1 served the following: FIRST AMENDED CLASS ACTION COMPLAINT
7    FOR DAMAGES 1F.R.C.P. 23]

8    on all interested parties in the above cause, by:

9                     REGULAR MAIL by placing a true and correct copy thereof enclosed in a sealed envelope
     with postage thereon fully prepaid. Said envelope was thereafter deposited in the United States Mail at San
10   Francisco, California in accordance with this firm's business practice of collection and processing correspondence
     for mailing of which 1 am readily familiar. All correspondence is deposited with the United States Postal Service
11   on the same day in the ordinary course of business.

12                      OVERNIGHT MAIL by placing a true and correct copy thereof enclosed in a sealed
     overnight service envelope with postage thereon fully prepaid. Said envelope was thereafter deposited with the
13   overnight service at San Francisco, California in accordance with this firm's business practice of collection and
     processing correspondence for overnight service of which 1 am readily familiar. All correspondence is deposited
14   with the United States Postal Service on the same day in the ordinary course of business.

15                        HAND DELIVERY by placing a true and correct copy thereof enclosed in a sealed envelope
     with the name and address of the party to receive the document. Such document was then given to the service or
16   individual signing the bottom of this Proofof Service showing delivery made.

17                       FACSIMILE by placing a true and correct copy thereof with a facsimile cover sheet showing
     service upon the following individuals.
18
                  X         ELECTRONIC SERVICE by electronically serving the document described above via
19   EOF,on the recipients designated below:.

20              The envelopes were addressed as follows:

21   Gayle M. Athanacio                                          James H. Vorhis
     ROGERS JOSEPH O'DONNELL                                     NOSSAMAN LLP
22
     GAthanacio@rjo.com                                          jvorhis@nossaman.com
     311 California St., 10th Fl.                                50 California St., 34th Fl.
23
     San Francisco, CA 94101                                     San Francisco, CA 94111
     Attorneysfor Ashbritt, Inc.                                 Attorneysfor Telra Tech, Inc.
24


25
                I declare under penalty of perjury under the law? of the State of California that the foregoing is true and
     correct:

26
                Executed on April 25,2019 at San Francisco, California.
27


28
                                                            Y BACELIS




                                                              -1-
